 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”), dated as of June 8, 2012 (the
“Effective Date”), is entered into by and between Unigene Laboratories, Inc., a
Delaware corporation (the “Company”), and Ashleigh Palmer (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company employed Executive pursuant to an agreement dated June 6,
2010 (the “2010 Agreement”) pursuant to which Mr. Palmer served as the Company’s
Chief Executive Officer;
 
WHEREAS, the Company employed Executive pursuant to an agreement dated June 8,
2011 (the “2011 Agreement”) pursuant to which Mr. Palmer served as the Company’s
Chief Executive Officer;
 
WHEREAS, pursuant to the 2010 Agreement the Executive received an  option (the
“Option”) to purchase 1,500,000 shares of Company common stock, exercisable at
the closing price of the Company’s common stock on the Effective Date of the
2010 Agreement. One-third of the Option vests on each of the first, second and
third year anniversaries of the Effective Date, provided the Executive remains
employed by the Company through each vesting date.


WHEREAS, the Executive received an additional 500,000 shares of Company common
stock (the “Additional Option”) following the June 15, 2010 Annual Meeting of
Shareholders . The Additional Option is subject to terms similar to those of the
Option.  The exercise price of the Additional Option is the closing price of the
Company’s common stock on the grant date of such option.


WHEREAS, the Company desires that Executive remains employed by the
Company  subject to the terms and provisions of this Agreement and the effective
terms of the 2010 Agreement and Executive desires to enter into this Agreement
and to accept such employment, subject to the terms and provisions of this
Agreement;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.            Engagement.  The Company hereby employs the Executive as its Chief
Executive Officer, and the Executive hereby accepts such employment, on the
terms and conditions hereinafter set forth.
 
2.            Term.  This Agreement is for a term of two (2) years commencing on
the Effective Date, subject to earlier termination as provided for herein (the
“Term”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Duties.  During the Term of this Agreement, the Executive shall
serve as the Company’s Chief Executive Officer and shall have such duties and
responsibilities as are set forth in the Company’s Bylaws and such other
executive responsibilities as may be assigned to him from time to time by the
Board of Directors of the Company (the “Board of Directors”).  The Executive
shall use his best efforts to perform, and shall act in good faith in
performing, all duties required to be performed by him under this Agreement.
 
4.            Availability.  During the Term of this Agreement, the Executive
shall not be engaged in any other business activity, with or without
compensation, that would interfere with the performance of his duties to the
Company without the express written approval of the Board of Directors, except
that, without such written approval, (a) the Executive may engage in a
reasonable level of professional activities such as are typical for individuals
of a comparable professional stature provided such activities do not provide any
compensation to Executive, (b) Executive may maintain his position on the Board
of Directors of Critical Biologics Corp. and receive nominal compensation for
such position, and (c) Executive may provide de minimis advice to other
entities, provided that such advice is directly related only to projects on
which Executive has assisted such entities prior to the Term of this Agreement
and that such provision of advice and compensation are disclosed in writing to
the Board of Directors.  Executive represents and warrants that the activities
he may perform pursuant to subsections (b) and (c) of the preceding sentence, at
all times during the Term of this Agreement, shall not interfere in any way with
Executive’s obligations to the Company and his Company job responsibilities,
shall not give rise to a conflict of interest with Executive’s position and
duties at Company, and shall not cause Executive to render assistance to any
entity that engages in any activities competitive to those of the Company.
 
5.            Business Expenses.  The Company shall reimburse the Executive
promptly, upon prompt presentation by the Executive of itemized vouchers, for
all ordinary and necessary business expenses incurred by the Executive in the
performance of his duties hereunder.
 
6.            Compensation.  As compensation for the services to be rendered
hereunder, the Company agrees as follows:
 
(a)           to pay the Executive an annual salary of $400,000 (“Base Salary”)
during the Term of this Agreement;
 
(b)           if beginning during the Term of this Agreement Company's stock has
a closing price of $2.00 per share or greater for a period of sixty (60)
consecutive days on which the OTC Bulletin Board market, or other market on
which Company's stock is trading, is open, to pay the Executive a lump sum bonus
of $250,000 within fifteen (15) business days after such sixtieth (60th) day;
 
(c)           to permit Executive to participate in the Company’s regular bonus
program;
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           to permit Executive to participate in such employee benefit plans
as are made available by the Company to its employees generally.  The Executive
acknowledges that salary and all other compensation payable under this Agreement
shall be subject to withholding for income and other applicable taxes to the
extent required by law.
 
7.            Ownership of Intellectual Property.  All rights, title and
interest of every kind and nature whatsoever in and to discoveries, inventions,
improvements, patents (and applications therefor), copyrights, ideas, know-how,
notes, creations, properties and all other proprietary rights arising from, or
in any way related to, the Executive’s employment hereunder shall become and
remain the exclusive property of the Company, and the Executive shall have no
interest therein.  Executive agrees that during the Term of this Agreement and
thereafter, at Company’s request and expense, Executive will assist Company or
its designee to vest Company with such full and exclusive right, title and
interest.
 
8.            Trade Secrets.  The Executive covenants and agrees with the
Company that he will not, during the Term of this Agreement or thereafter,
disclose to anyone (except to the extent reasonably necessary for the Executive
to perform his duties hereunder or as may be required by law) any confidential
information concerning the business or affairs of the Company (or of any
affiliate or subsidiary of the Company), including but not limited to lists of
customers, business plans, financial or cost information, and confidential
scientific and clinical information (whether of the Company or entrusted to the
Company by a third party under a confidentiality agreement or understanding),
which the Executive shall have acquired in the course of, or incident to, the
performance of his duties pursuant to the terms of this Agreement or pursuant to
his prior employment by or relationship with the Company (or any affiliate or
subsidiary of the Company).  In the event of a breach or threatened breach by
the Executive of the provisions of this Section 8, the Company, without being
required to post a bond, shall be entitled to an injunction restraining the
Executive from disclosing, in whole or in part, such information or from
rendering any services to any person, firm, corporation, association or other
entity to whom such information has been disclosed or is threatened to be
disclosed.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from the Executive. Nothing
herein shall be construed as prohibiting the Executive from disclosing to anyone
any information which is, or which becomes, available to the public (other than
by reason of a violation of this Section 8) or which is a matter of general
business knowledge or experience.  Where disclosure of such confidential
information is required by law, Executive agrees to use his best efforts to
notify, consult, and cooperate with Company prior to such disclosure.
 
 
3

--------------------------------------------------------------------------------

 
 
9.            Termination For Cause.  The Company may terminate the employment
of the Executive for cause in the event that the Board of Directors determines
that any of the following events have occurred or presently exist:  (1) any
failure on the part of Executive to faithfully and professionally carry out
Executive’s duties, including failure to meet or achieve annual and long-term
goals set by the Company, or to comply with any other material provision of this
Agreement; (2) Executive’s dishonesty or disloyalty, which includes without
limitation any misuse or misappropriation of Company’s assets, or other willful
misconduct, which includes without limitation any conduct on the part of
Executive intended to or likely to injure the business of Company; (3)
Executive’s conviction for any felony or other crime involving moral turpitude
as determined solely by Company, whether or not relating to Executive’s
employment; (4) Executive’s insobriety or use of drugs, chemicals, or controlled
substances either (A) in the course of performing Executive’s duties and
responsibilities under this Agreement or (B) otherwise affecting the ability of
Executive to perform the same; (5) Executive’s failure to comply with a lawful
written direction of Company; or (6) any wanton or willful dereliction of duties
by Executive.  If the employment of the Executive under this Agreement is
terminated under this Section 9, the Company shall be relieved of all further
obligations under this Agreement, except for the payment of accrued salary and
reimbursement under Section 5 for reimbursable expenses incurred prior to
termination. Notwithstanding such termination of employment, the Executive shall
continue to be bound by the provisions in Sections 7, 8, and 11.
 
10.          Termination Without Cause.  The Company may terminate the
employment of the Executive for any reason other than “cause” (as defined in
Section 9) at any time, subject to compliance with this Section 10.  The
Executive may terminate his employment upon sixty (60) days advance written
notice to the Board of Directors within sixty (60) days following a Change in
Control (as defined in paragraph (b) below) or for Good Reason (as defined in
paragraph (c) below), subject to compliance with this Section 10.
 
(a)           In the event the Executive’s employment is terminated by Company
for any reason other than cause or by Executive upon sixty (60) days advance
written notice to the Board of Directors within sixty (60) days following a
Change in Control (as defined in paragraph (b) below) or for Good Reason (as
defined in paragraph (c) below), the Executive shall be entitled to: (a) a
severance payment equal to the greater of (i) the unpaid portion of Executive’s
Base Salary for the remainder of the Term of this Agreement or (ii) four  (4)
months of Executive’s Base Salary, which severance payment will be paid in
accordance with the Company’s regular payroll cycle as such may be amended from
time to time, and (b) payment of the applicable premiums for coverage of
Executive and his family under the Company’s health plans for a period of three
(3) months following the termination of employment, provided that Executive
timely and properly elects continuation coverage under the aforementioned plans
pursuant to the provisions of COBRA and remains eligible for such coverage.  In
the event the Executive’s employment is terminated by Company for any reason
other than cause, one-third of the options granted to Executive pursuant to
Section 6(d) will vest and be exercisable in accordance with the provisions of
Section 6(d).  The benefits provided in this section, to which Executive would
not otherwise be entitled, are contingent and conditioned upon Executive’s
execution and nonrevocation (if such revocation is permitted) of a general
release of all claims against the Company and all related entities or persons,
in a form satisfactory to Company, within sixty (60) days of the termination of
Executive’s employment.  This severance benefit will commence on the sixty first
(61st) day following the Executive’s termination of employment pursuant to this
section.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           For the purpose of this Agreement, a “Change in Control” shall
have occurred if:
 
(1)           any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) acquires beneficial ownership (within the meaning of Rule
l3d-3 promulgated under the Exchange Act) of more than 50% of either (A) the
then outstanding shares of Common Stock or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Voting Securities”); provided, however, that any
acquisition by the Company, by any employee benefit plan (or related trust) of
the Company, or by any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Common Stock and Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition, of the Common Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control;
 
(2)           individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors, provided that any individual becoming a
director subsequent to the Effective Date whose election was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in settlement
of an actual or threatened election contest relating to the election of the
directors of the Company; or
 
(3)           the stockholders of the Company approve (A) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the persons who were the respective beneficial owners of
the Common Stock and the Voting Securities immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation or (B) a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           For the purpose of this Agreement, “Good Reason” shall mean,
without Executive’s permission, (i) Company’s failure to continue to employ
Executive in an executive position, (ii) a material diminution of Executive’s
salary and benefits in the aggregate, or (iii) a relocation of Executive’s
regular work location of more than seventy-five (75) miles from Executive’s
regular work location immediately prior to the relocation.  Notwithstanding the
foregoing, Executive shall not be entitled to terminate his employment for Good
Reason unless he has notified Company in writing, within thirty (30) days of the
event giving rise to the Good Reason, of his intent to terminate his employment
for Good Reason and the Company fails to cure such Good Reason within thirty
(30) days of receiving such written notice.
 
(d)           Termination of employment under this Section 10 shall not
terminate the Executive’s obligations under Sections 7, 8, or 11.
 
11.           Non-Competition, Non-Solicitation, and Non-Disparagement.
 
(a)           The Executive hereby agrees that while he is employed by the
Company and for a period of one (1) year following the termination for any
reason of his employment, he will not, directly or indirectly, engage in any
business or activity competitive with any project, asset, or partnership in
which, during Executive’s employment, the Company was engaged or was planning to
become engaged, including without limitation the development, production,
marketing or sale of Calcitonin products.
 
(b)           The Executive hereby agrees that while he is employed by the
Company and for a period of one (1) year following the termination for any
reason of his employment, he will not directly or indirectly solicit for
employment, employ, engage, advise or recommend to any other person or entity
that they employ or solicit for employment or retention as an employee or
consultant, or otherwise interfere with the relationship of Company with, any
person who is an employee of, or exclusive consultant to, Company.  While he is
employed by the Company and for a period of one (1) year following the
termination for any reason of his employment, Executive further agrees that he
will not solicit, encourage, or induce any contact, contractor, agent, client,
customer, or the like of Company to terminate its/his/her relationship
(contractual or otherwise) with Company (in whole or in part), or to refrain
from entering into a relationship (contractual or otherwise) with Company,
including without limitation any prospective contact, contractor, agent, client,
customer, or the like of Company.
 
(c)           During the Term of this Agreement and thereafter, neither
Executive, nor any person acting on behalf of Executive, shall disparage or
cause to be disparaged in any forum or through any medium of communication,
whether directly or indirectly, Company or any of its directors, officers,
managers, or employees in any forum or through any medium of
communication.  Except as permitted or required by law, following the
termination for any reason of Executive’s employment, no officer or director of
the Company shall disparage or cause to be disparaged in any forum or through
any medium of communication, whether directly or indirectly, Executive.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           The Executive agrees that the provisions of this Section 11 are
necessary and reasonable to protect the Company in the conduct of its
business.  In the event of a breach or threatened breach by the Executive of any
of the provisions of this Section 11, the Company, without being required to
post a bond, shall be entitled to injunctive relief, in addition to any other
damages to which it may be entitled, as well as the costs and reasonable
attorneys’ fees it incurs in enforcing its rights under this Section 11.  If any
restriction contained in this Section 11 shall be deemed to be invalid or
unenforceable by reason of the extent, duration or geographic scope thereof,
then the Company and/or court shall have the right to reduce such extent,
duration, geographic scope or other  provisions thereof, and in their reduced
form such restrictions shall then be enforceable in the manner contemplated
hereby.  The parties agree and intend that Executive’s obligations under this
Section 11 shall be tolled during any period that Executive is in breach of any
of the obligations under this Section 11, so that Company is provided with the
full benefit of the restrictive periods set forth herein.  Company’s obligations
to make any payments or confer any benefit under this Agreement, other than to
pay for compensation and benefits accrued but unpaid up to the date of
termination, will automatically and immediately terminate in the event that
Executive breaches any of his obligations under this Section 11.
 
12.           Return of Company Property.  In the event of the termination of
Executive’s employment with Company for any reason (including without limitation
the expiration of the Term), Executive agrees to return to Company, and not
retain, all of its property, including documents, data, and equipment (and any
copies thereof) of any nature and in whatever medium.
 
13.           Cooperation Following Termination.  Executive agrees that,
following termination of his employment for any reason (including without
limitation the expiration of the Term), he will cooperate fully with Company in
all matters relating to the completion of his pending work on behalf of Company
and the orderly transition of such work to such other employees as Company may
designate.  Executive further agrees that following termination of his
employment he will cooperate fully with Company as to any and all claims,
controversies, disputes, or complaints of which he has any knowledge or that may
relate to him or his employment with Company, unless he is an adverse party or
potentially an adverse party.  Company will pay Executive an hourly rate of $350
for reasonable time spent and reimburse Executive for any reasonable
out-of-pocket expenses incurred, following his termination, pursuant to his
duties under this Section 13.  Such cooperation includes but is not limited to
providing Company with all information known to him related to such claims,
controversies, disputes, or complaints and appearing and giving testimony in any
forum.
 
14.           Compliance with Code Section 409A.
 
(a)           Notwithstanding anything to the contrary in this Agreement, no
portion of the severance payments under Section 10 will be payable until
Executive has a “separation from service” from the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
 
(b)           Further, if upon Executive’s separation from service, Executive is
a “specified employee” (within the meaning of Code Section 409A and the
regulations thereunder) of Company, and if any severance payments under this
Agreement would be subject to excise tax under Code Section 409A because such
payments are made within the 6-month period commencing upon the Executive’s
separation from service, then such payments shall be delayed until the first
payroll cycle following six (6) months after such separation from service and
paid in lump sum at such time.  Each applicable severance payment hereunder is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           The foregoing provisions are intended to comply with, or be exempt
from, the requirements of Code Section 409A so that no portion of the severance
payments will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply or be exempt.  Executive
and the Company agree to work together in good faith to consider amendments to
the Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.  In no
event will the Company reimburse Executive for any taxes that may be imposed on
Executive as a result of Section 409A.
 
15.           Capacity.  The Executive represents and warrants to the Company
that he is not now under any obligation, of a contractual nature or otherwise,
to any person, firm, corporation, association or other entity that is
inconsistent or in conflict with this Agreement or that would prevent, limit or
impair in any way the performance by him of his obligations hereunder.
 
16.           Waiver.  No act, delay, omission or course of dealing on the part
of any party hereto in exercising any right, power or remedy hereunder shall
operate as, or be construed as, a waiver thereof or otherwise prejudice such
party’s rights, powers and remedies under this Agreement.
 
17.           Governing Law.  This Agreement shall be interpreted and construed
under the laws of the State of New Jersey without regard to principles of
conflicts of law.
 
18.           Arbitration.  The Executive agrees to submit to binding
arbitration all claims arising out of his employment with the Company and/or
this Agreement, including all claims under federal law (including but not
limited to Title VII of the Civil Rights Act of 1964 as amended) as well as all
claims under state law (including but not limited to claims under the New Jersey
Law Against Discrimination and New Jersey Conscientious Employee Protection
Act).  This arbitration shall take place in New Jersey, under the then
prevailing rules of the American Arbitration Association.  Notwithstanding
anything to the contrary, claims under Section 11 of this Agreement need not be
submitted to arbitration and may be filed in any court of competent jurisdiction
in New Jersey.
 
19.           Assignability.  The rights and obligations contained herein shall
be binding on and inure to the benefit of the successors and assigns of the
Company.  The Company, but not Executive, may assign its rights or obligations
under this Agreement.
 
20.           Completeness.  This Agreement sets forth all, and is intended by
each party to be an integration of all, of the promises, agreements and
understandings between the parties hereto with respect to the subject matter
hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
21.           Modification.  This Agreement may not be modified, altered, or
amended except by a writing signed by all parties.
 
22.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one agreement binding on the parties hereto.
 
23.           Severability.  Each provision of this Agreement shall be
considered severable and if for any reason any provision that is not essential
to the effectuation of the basic purpose of the Agreement is determined to be
invalid or contrary to any existing or future law, such provision shall be
deemed to be omitted from this Agreement and such invalidity shall not impair
the operation of or affect those provisions of this Agreement that are valid.
 
24.           Headings.  Headings contained in this Agreement are inserted for
reference and convenience only and in no way define, limit, extend or describe
the scope of this Agreement or the meaning or construction of any of the
provisions hereof.
 
25.           Survival of Terms.  If this Agreement is terminated for any
reason, the provisions of Sections 7, 8, and 11 shall survive, and the Executive
and the Company, as the case may be, shall continue to be bound by the terms
thereof to the extent provided therein.
 
IN WITNESS WHEREOF, the parties hereto have freely and voluntarily executed this
Agreement on the day and year first above written.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have freely and voluntarily executed this
Agreement on the day and year first above written.
 

         
UNIGENE LABORATORIES, INC.
           
/s/ Ashleigh Palmer
 
       /s/ Richard Levy
Ashleigh Palmer
 
By:  Richard Levy
   
Title:  Chairman of the Board of Directors




10